Title: From George Washington to William Heath, 21 April 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Newburgh April 21st 1782
                        
                        I am this moment favoured with your several Letters of the 18th 19th 20th Inst. and of this date—I approve of
                            your relieving Major Maxwell for the purpose you mention.
                        I fear you have not received my Letter of the 16th respecting the Contract, as I do not find it acknowledged
                            in any of Yours, I wish to be informed, and am, Dear Sir Your Most Obedt Hble Servant
                        
                            Go: Washington
                        
                    